       Case 2:21-cv-00594-SM-JVM Document 10 Filed 05/12/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

JENNA FUGARINO,                        )
                                       )
       Plaintiff,                      )             CIVIL ACTION NO. 2:21-cv-00594
                                       )
VS.                                    )             JUDGE SUSIE MORGAN
                                       )
MILLING, BENSON,                       )             MAGISTRATE JANIS VAN MEERVELD
WOODWARD LLP,                          )
                                       )
       Defendant.                      )
_______________________________________)

          DEFENDANT’S MOTION FOR LEAVE TO REPLY IN SUPPORT OF
                MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes defendant, Milling, Benson,

Woodward L.L.P., who respectfully requests leave of Court to file its Rebuttal to Plaintiff’s

Opposition to Defendant’s Motion to Dismiss Plaintiff’s Complaint. Defendant’s proposed

Rebuttal memorandum is attached to this motion.

       Defendant submits that a Rebuttal memorandum is necessary to clarify numerous

statements within plaintiff’s Opposition, and defendant believes that certain arguments by plaintiff

misconstrue the facts and law and merit further explanation.

       WHEREFORE, defendant prays this Honorable Court grant this motion for leave to file

its reply and permit entry of the attached Rebuttal memorandum as a pleading in this case.




                                                 1
Case 2:21-cv-00594-SM-JVM Document 10 Filed 05/12/21 Page 2 of 2




                             Respectfully submitted,

                             JACKSON LEWIS P.C.

                             /s/ Susan Fahey Desmond
                             SUSAN FAHEY DESMOND (T.A.)
                             La. Bar Roll No. 25380
                             E-mail: Susan.Desmond@jacksonlewis.com
                             AMANDA WINGFIELD GOLDMAN
                             La. Bar Roll No. 30800
                             E-mail: Amanda.Goldman@jacksonlewis.com
                             New Orleans, Louisiana 70130
                             Telephone:      (504) 208-1755
                             Facsimile:      (504) 208-1759

                             COUNSEL FOR DEFENDANT
                             MILLING BENSON WOODWARD, L.L.P.




                                2
